Exhibit 10.2

DEAL CUSIP NUMBER: 21664UAD8

REVOLVER CUSIP NUMBER: 21664UAE6

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 12, 2013 among (i) THE COOPER COMPANIES, INC., a Delaware
corporation (the “Company”), (ii) COOPERVISION INTERNATIONAL HOLDING COMPANY,
LP, an entity organized under the laws of England and Wales and registered in
Barbados as an External Company under the laws of Barbados (the “Foreign
Borrower” and together with the Company, each, a “Borrower” and collectively,
the “Borrowers”), (iii) the Lenders (defined below) executing signatures page
hereto, and (iv) KEYBANK NATIONAL ASSOCIATION, as the administrative agent (the
“Administrative Agent”).

RECITALS:

A. The Borrowers, the Administrative Agent and the lenders party thereto (each a
“Lender” and collectively, the “Lenders”) are parties to the Credit Agreement,
dated as of January 12, 2011, as amended by the Amendment No. 1 to Credit
Agreement, dated as of May 31, 2012 (as the same may from time to time be
further amended, restated or otherwise modified, the “Credit Agreement”).

B. The Borrowers, the Administrative Agent and the Lenders party hereto desire
to amend the Credit Agreement to modify certain provisions thereof.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrowers, the Administrative Agent and the Lenders
party hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.

Section 2. Amendments.

2.1 Amendments to Section 7.03. Section 7.03 of the Credit Agreement is hereby
amended by (i) deleting the “.” at the end of clause (k) and replacing it with
“; and” and (ii) adding the following new clause (l) at the end thereof: “(l)
Liens securing Indebtedness under any capital markets or private placement debt
agreement (including any agreements with respect to convertible debt securities)
or bilateral or syndicated loan agreement; provided that Liens have been or will
be substantially simultaneously granted to secure the Obligations on an equal
and ratable basis pursuant to appropriate security documents, and subject to an
intercreditor agreement, in each case, reasonably acceptable to the
Administrative Agent and the Company.”

2.2 Amendments to Section 7.08. Section 7.08 of the Credit Agreement is hereby
amended by (i) deleting the reference to “Subordinated Indebtedness” that
appears in clause (x) of such Section and replacing it with “Indebtedness”,
(ii) deleting the word “and” appearing immediately before clause (xi) therein
and replacing it with “,” and (iii) adding the following new clause (xii) at the
end thereof: “(xii) requirements imposed by any capital markets or private
placement debt agreements (including any agreements with respect to convertible
debt securities) and bilateral or syndicated loan agreements that Indebtedness
under any such agreement be secured by equal and ratable Liens in the event that
Liens are granted to secure the Obligations.”



--------------------------------------------------------------------------------

Section 3. Effectiveness. This Amendment shall be effective on the date upon
which it shall have been executed by the Borrowers, each Subsidiary Guarantor,
the Administrative Agent and the Required Lenders, and counterparts hereof as so
executed shall have been delivered to the Administrative Agent.

Section 4. Miscellaneous.

4.1 Representations and Warranties. Each Borrower and each Subsidiary Guarantor,
by signing below, hereby represents and warrants to the Administrative Agent and
the Lenders that:

(i) each Borrower and each Subsidiary Guarantor has the legal power and
authority to execute and deliver this Amendment;

(ii) the officers executing this Amendment on behalf of each Borrower and each
Subsidiary Guarantor have been duly authorized to execute and deliver the same
and bind such Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;

(iii) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof;

(iv) this Amendment constitutes the legal, valid and binding agreement and
obligation of the Borrowers and each Subsidiary Guarantor, enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
and

(v) each of the representations and warranties set forth in Article V of the
Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date.

4.2 Credit Agreement Unaffected. Each reference to the Credit Agreement in any
Loan Document shall hereafter be construed as a reference to the Credit
Agreement as amended hereby. Except as herein otherwise specifically provided,
all provisions of the Credit Agreement shall remain in full force and effect and
be unaffected hereby. This Amendment shall be a Loan Document.

4.3 Subsidiary Guarantor Acknowledgment. Each Subsidiary Guarantor, by signing
this Amendment:

(i) consents and agrees to and acknowledges the terms of this Amendment;

(ii) acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or is otherwise bound shall continue in full
force and effect and that all of such Subsidiary Guarantor’s obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment; and

(iii) acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (B) nothing

 

-2-



--------------------------------------------------------------------------------

in the Credit Agreement, this Amendment or any other Loan Document shall be
deemed to require the consent of such Subsidiary Guarantor to any future
amendments or modifications to the Credit Agreement.

4.4 Entire Agreement. This Amendment, together with the Credit Agreement and the
other Loan Documents, integrates all the terms and conditions mentioned herein
or incidental hereto and supersedes all oral representations and negotiations
and prior writings with respect to the subject matter hereof.

4.5 Counterparts This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

4.6 Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR ANY
OF THE OTHER LOAN DOCUMENTS.

4.7 JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

[Signature pages follow.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

THE COOPER COMPANIES, INC., By:  

/s/ Greg W. Matz

  Name: Greg W. Matz   Title: Vice President & Chief Financial Officer
COOPERVISION INTERNATIONAL HOLDING COMPANY, LP By:  

/s/ Carol R. Kaufman

  Name: Carol R. Kaufman   Title: Director



--------------------------------------------------------------------------------

Each of the undersigned Subsidiary Guarantors acknowledges the terms of and
consents to the foregoing:

 

COOPERVISION, INC. By:  

/s/ Greg W. Matz

  Name: Greg W. Matz   Title: Vice President COOPERSURGICAL, INC. By:  

/s/ Greg W. Matz

  Name: Greg W. Matz   Title: Vice President TCC ACQUISITION CORP. By:  

/s/ Greg W. Matz

  Name: Greg W. Matz   Title: Vice President & Chief Financial Officer COOPER
MEDICAL, INC. By:  

/s/ Greg W. Matz

  Name: Greg W. Matz   Title: Vice President & Chief Financial Officer ORIGIO,
INC. By:  

/s/ Greg W. Matz

  Name: Greg W. Matz   Title: Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as the Administrative Agent, Co-Lead Arranger, the Swing Line Lender, a Lender
and an LC Issuer

By:  

/s/ Marianne T. Meil

  Name: Marianne T. Meil   Title: Senior Vice President



--------------------------------------------------------------------------------

Signature Page to

Amendment No. 2 dated as of September 12, 2013

to the

Credit Agreement among THE COOPER COMPANIES, INC. and COOPERVISION

INTERNATIONAL HOLDING COMPANY, LP, as the Borrowers,

Key Bank, National Association, as the Administrative Agent, and

the Lenders Party Thereto

 

Name of Institution:    Bank of America, N.A.    By:   

/s/ James P. Harbeson

      Name: James P. Harbeson       Title: Vice President Name of Institution:
   JPMORGAN CHASE BANK, N.A.    By:   

/s/ Alex Rogin

      Name: Alex Rogin       Title: Vice President Name of Institution:   
Citicorp NA, Inc.    By:   

/s/ Anthony Pantina

      Name: Anthony Pantina       Title: Vice President Name of Institution:   
DNB BANK ASA, GRAND CAYMAN BRANCH    By:   

/s/ Kristie Li

      Name: Kristie Li       Title: First Vice President    By:   

/s/ Bjorn Erik Hammerstad

      Name: Bjorn Erik Hammerstad       Title: Senior Vice President



--------------------------------------------------------------------------------

Name of Institution:    Union Bank, N.A.    By:   

/s/ Henry G. Montgomery

      Name: Henry G. Montgomery       Title: Vice President Name of Institution:
   U.S. Bank, National Association    By:   

/s/ Joseph M. Schnorr

      Name: Joseph M. Schnorr       Title: Senior Vice President Name of
Institution:    Bank of the West    By:   

/s/ Joel Harvill

      Name: Joel Harvill       Title: Vice President Name of Institution:    USB
Loan Finance LLC    By:   

/s/ James Morgan

      Name: James Morgan       Title: Executive Director    By:   

/s/ Lana Gifas

      Name: Lana Gifas       Title: Director Name of Institution:    COMPASS
BANK    By:   

/s/ Erik Velastegui

      Name: Erik Velastegui       Title: Senior Vice President



--------------------------------------------------------------------------------

Name of Institution:    PNC BANK, NATIONAL ASSOCIATION    By:   

/s/ John Berry

      Name: John Berry       Title: Vice President Name of Institution:   
Goldman Sachs Bank USA    By:   

/s/ Mark Walton

      Name: Mark Walton       Title: Authorized Signatory Name of Institution:
   HSBC Bank USA, National Association    By:   

/s/ Mario De Lecce

      Name: Mario De Lecce       Title: Vice President Name of Institution:   
Wells Fargo Bank, N.A.    By:   

/s/ Gavin Smith

      Name: Gavin Smith       Title: Vice President